65



OFFICE OFTHE   ATTORNEYQENERAL   OF TEXAS
                  AUSTIN
                                                                    66

Honorable Clyde Barton, Parge2


         "The Comtnaioners Court in aountlss
     havipg a  opuhtlon of more than three hundred
     thousand s300,000) and less than three hundred
     and fifty thousand (350,000)InhabitantsIn
     8coord~oo vith the last precedingFsdsral
     Connun, and la countlos having a population
     of more than forty-eightthousand,five bun-
     dred (48,500)and lens than forty-ninethousand
     (49,000) Inhabitants,aud In aounties having a
     populationof not less than tventy-tvothousand
     mad eighty-nine(22,089)nor more than twonty-
     two thousand,on. hundred (22,100) Inhabitants,
     and In aountles having a population of more
     than SIX thousand, one hundred (6,100) and leas
     than nlxthou8and, onahundredand eighty
     (6,180) InhabitantsIn aocordancre with the last
     preoedlng Federal Cenmu~, shall have the au-
     thority to purohase fire tmsks and other flre-
     fighting equipmnt by first advertisingand
     reaeiving bids thereon as provided by lav, to
     be used for the protsatlon and pmservatlon
     of bridges, aounty shops, oouaty varehouses,
     and other propertylocated vithout the lImit8
     of any inaorporatedoity or towi."
          tilnklerCounty has a population of six thousaad,one
hundred and forty-one (6,141) inhabitantsa~comlIng to the 1940
Federal Census. Therefore,Wlnkler County 00168 vIthIn the last
population bracket mentioned In the above quoted statute;
          seation 56 of Artlale   3 of the State Constitutionpro-
vides In part:
          "The Legislature shall not, exaspt as
     othervIse provided in this Constltutlon,pass
     any local or special lav, authorlrrlngt
          "Regulatingthe aff’airs of Gouutlss, Qitles,
     tovns, wards or sahool districts; l * l."
          This departlnenthas heretofore construed~llp statutes
Involving certain population braakets rlmllar to the one oonslder-
ed here, most of these, were strtutes attempting to regulate the
affairs of the various aountles croml.ng
                                       vithti a aertain designated
populationbracket and were held to be SpeaIal or looal laws regU-
lating the affairs of the various aountles and, therefore,umon-
rtltutionaland void.
                                                                .~,
                                                                  ~'1
Ronorable Clyde Barton, Page 3


          In view of the holdimg of the Supreme Court In the
ease of Miller v. El Paso County (not yet reported),and the
authorities cited therein, it is our opinion that the above
mentioned_statute?
           _          it applies to Winkler County is a local
                   en._
or special lav attempt- to regulate the affairs of the ooun-
ty and is unconetltutIoriaLand therefore void.
          Therefore, the questions presented in your inquiry
beaome moot.
          Trusting that the foregoing fully anavers your Inquiry,
vd are

                   IL941                 Yours very truly
                                    ATTORREY
                                           m3lRRALOF TRxAs

                                         &lAdsJeuk
                                    BY
                                               Ardell Williams
                                                     Assistant

AWaRS